Citation Nr: 1108414	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-29 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of whether the Veteran's son, H. L. M. O., became permanently incapable of self-support prior to age 18, and if so, whether the claim may be granted.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from May 1951 to April 1954.  The Veteran died in January 1996.  The appellant is the Veteran's widow and the mother of the Veteran's son.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In September 2009, the Board remanded this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).


FINDINGS OF FACT

1.  In March 1991, the RO determined that the Veteran's son did not become permanently incapable of self-support prior to age 18 (a "helpless child"); the Veteran did not perfect an appeal.  

2.  In September and January 2003 decisions, the RO denied entitlement to the helpless child claim; the claim was appealed to the Board.  

3.  In March 2006, the Board determined that new and material evidence had not been received to reopen the claim of permanent incapacity for self-support of the Veteran's son.

4.  Evidence submitted since the Board's March 2006 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

5.  The Veteran's son H. L. M. O., was born in August 1957 and reached age 18 in August 1975.

6.  Resolving all doubt, the Veteran's son has been permanently incapable of self-support by reason of mental disabilities since prior to attaining the age of 18 years.


CONCLUSIONS OF LAW

1.  The RO's March 1991 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  The March 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010).

3.  New and material evidence has been received since the Board's March 2006 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

4.  The criteria for entitlement to helpless child benefits for the Veteran's son, H. L. M. O., on the basis of permanent incapacity for self-support have been met.  38 U.S.C.A. § 101(4), 1310, 1542, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57, 3.209, 3.210, 3.315(a), 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

The Veteran's son H. L. M. O., was born in August 1957 and reached age 18 in August 1975.  

After the Veteran's son turned 18 years of age in February 1991, the Veteran filed a claim to have him recognized as a "helpless child."  He indicated that the son had problems with a chronic mental disorder and hearing loss.  

In August 1978, the Veteran's son was evaluated by Jose M. Reyes, M.D., who concluded that he had moderately severe anxiety neurosis.  It was noted that the Veteran's son had graduated from high school the year before, but since then had not worked or studied.  The physician noted that the Veteran's son had been nervous since he was small.  He was very shy and inhibited and had trouble interacting in school with students and teachers.  His condition became progressively worse to the point where he had no friends and did not socialize or engage in sports.  The physician thought at that time that the son could take care of his personal needs and handle funds.  The Department of Social Services did not feel that the son had a psychiatric disorder.

In a March 1991 rating decision, the RO determined that the son was not shown to have been permanently capable of self support prior to August 29, 1975, his 18th birthday.  The Veteran submitted a notice of disagreement to that decision and a statement of the case was issued.  A substantive appeal was not thereafter received.  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105.

In January 1996, the Veteran died.  His widow (the appellant) submitted a claim for death benefits.  She was awarded dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  Thereafter, she submitted another helpless child claim for their son.  In support of her claim, she submitted an October 1991 letter of Dr. J. M. Reyes, who indicated that he had treated the son since August 1978 for a serious nervous disorder.  His diagnosis a schizophreniform disorder since he was a child which had developed into a schizophrenic disorder.  The physician dated the diagnosis back to childhood and indicated that he had difficulty in school because of his illness.  His grades were always poor, but he received C's and D's because he behaved well.  Although he graduated from high school, he had never worked or done anything.  He was basically completely withdrawn.  The physician had no doubt that the Veteran's son had been sick for years prior to 1974.  

In September and January 2003 decisions, the RO again denied entitlement to the helpless child claim.  The appellant appealed to the Board.  

Additional private medical records were received, some new to the record and some duplicative.  In pertinent part, they included a mental health evaluation conducted when the son was 17 years old.  It showed that he had some mental retardation and functioned on the level of an 8 year old.  His intellectual resources were below normal and his mental deficiencies were moderate to severe.  He also had a schizoid personality.  Subsequent records continued to show that the Veteran's son had a schizophrenia disorder.  It appears that his GAF was less than 20.  

The appellant and her son's aunt and the appellant submitted statements to the effect that the son had always suffered from a mental disorder before turning 18 years of age.  

In a March 2006 Board decision, it was determined that new and material evidence had not been received to reopen the claim of permanent incapacity for self-support of the Veteran's son.  The Board decision is final.  38 U.S.C.A. § 7104(b).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" evidence was amended.  This amendment is applicable in the instant case as the amendment applies prospectively to claims filed on or after August 29, 2001, and this claim was so filed.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The appellant has again filed a claim for permanent incapacity for self-support of the Veteran's son.  In support of her claim, she submitted additional evidence.  

In an August 1993 report, Dr. J. M. Reyes reiterated the findings he presented in his prior October 1991 letter.  

In September 2006, the Veteran's son was evaluated by Cesar A. Reyes Laborde, M.D., Psychiatrist and Diplomate, American Board of Psychiatry and Neurology.  This physician indicated that the Veteran's son had had schizophrenia since age 5 as well as mental retardation.  He had never worked.  The physician provided an opinion that the son had not responded to psychiatric intervention and his prognosis was poor.  He was totally and permanently disabled on the social, emotional, and industrial levels.  

The additional evidence also includes medical records dated from 1994 forward.  The Veteran's son essentially has been continuously treated for his schizophrenia and other mental deficiencies.  From 1990 on, he was a participant in what appeared to be an adult daycare program.  Records noted that he participated in various activities, such as arts and crafts, and he stated that he enjoyed activities which are often enjoyed by children, such as yo-yos, playing on swings, etc.  It was indicated in the records that he required supervision and was under his mother's care, even for some of his activities of daily living.  His vocabulary had been noted to be very limited.  It was also indicated that the Veteran had a difficult time accepting his son's limitations and that he was different with regard to his abilities and aptitudes.  

New and material evidence has been received since the prior March 2006 Board decision.  The new evidence includes medical evidence suggesting that the Veteran's son did not have normal mental capacity and functioning prior to age 18.  Thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years. The focus of analysis must be on the individual's condition at the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  It is the condition at that specific point in time which determines whether entitlement to the status of 'child' should be granted.

In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her 18th birthday is not for consideration. Id. According to the Court, if a finding is made that a claimant was permanently incapable of self support as of the claimant's 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis which is that VA has a burden of showing improvement sufficient to render the claimant capable of self-support.  If the claimant is shown to be capable of self-support at 18, VA is required to proceed no further.  Id.

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his (her) own efforts by reason of physical or mental defects.  38 C.F.R. § 3.356(b).  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  Rating criteria applicable to disabled veterans are not considered controlling.

There are four principal factors for consideration on determining permanent incapacity for self-support.  The first is the fact that a claimant (child) is earning his own support is prima facie evidence that he is not incapable of self-support.  38 C.F.R. § 3.356(b)(1).  Incapacity for self- support will not be considered to exist when the child by his own efforts is provided with sufficient income for his reasonable support.  Id.  Second, when a child is shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, it may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  38 C.F.R. § 3.356(b)(2).  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  Id.  Third, it should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  38 C.F.R. § 3.356(b)(3).  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  Id.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Id.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  Id.  Fourth, the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

In reviewing the evidence as a whole, the record reflected that there was some conflict over whether the Veteran's son had a psychiatric disorder in and around when he turned 18 years of age; however, it appears that it has now been accepted that he has had a level of mental retardation and schizophrenia disease since before the age of 18.  The Board finds persuasive the mental testing performed when he was 17 years old which showed that he had some mental retardation and functioned on the level of an 8 year old.  His intellectual resources were below normal and his mental deficiencies were moderate to severe.  He also had a schizoid personality.  Subsequent records continued to show that his functioning was suboptimal due to his mental disabilities.  He has never functioned as a normal age-appropriate adult.  He continued to require supervision and was eventually placed in an adult-type daycare.  Further, with regard to the four principal factors for consideration on determining permanent incapacity for self-support, the son has never been able to earn his own support and has never held any job.  

The evidence is at least in equipoise as to whether the Veteran's son was permanently incapable of self-support by reason of a mental defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).  As mentioned, the focus of the analysis is on the condition of the individual at the age of turning 18.  Dobson, 4 Vet. App. 445.  

Based on this evidentiary posture, the Board finds that the benefit-of-the-doubt rule applies in the present appeal.  38 U.S.C.A. § 5107.  Evidence of record supports the conclusion that the Veteran's son became permanently incapable of self-support by reason of a mental defect at the time of his 18th birthday.  The appeal is granted.


ORDER

Entitlement to recognition of the Veteran's son, H. L. M. O., as helpless on the basis of permanent incapacity for self-support is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


